                Case 20-11043-RAM             Doc 25       Filed 02/21/20       Page 1 of 13



                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  Miami Division

In re:                                              Case No. 20-11043-RAM

GEORGE DE ARMAS,                                    Chapter 13

         Debtor.

______________________/

              NOTICE OF 2004 EXAMINATION OF DEBTOR
NOTICE IS HEREBY GIVEN, that Casa Financial Holdings, LLC. as a Creditor of the
Debtor, by and through its undersigned attorney, will be conducting examinations of:

    NAME                                                    DATE & TIME

    George De Armas                                         March 20, 2020 at 10:00 A.M.1


at 150 West Flagler Street, Suite 1675, Miami, Florida 33130. This examination may
continue from day to day until completed. If the examinee receives this Notice less than
seven (14) days prior to the scheduled examination (or less than 10 days if the
examination is taking place outside of Florida), the examination will be rescheduled upon
timely request to a mutually agreeable time. The examination is pursuant to FRBP 2004
and Local Rule 2004-1, and will be taken before an officer authorized to record the
testimony. The scope of the examination shall be as described in FBRP 2004. Pursuant
to Local Rule 2004-1, no order shall be necessary.
The Examinee is required to produce the documents requested on
Schedule A on or before 5:00 p.m., March 11, 2020 at Roniel Rodriguez,
IV, PA., 150 West Flagler Street, Suite 1675, Miami, FL 33130.

              I HEREBY CERTIFY that I am admitted to the Bar of the United States
Bankruptcy Court for the Southern District of Florida, and that I am in compliance with the
additional qualifications to practice in this Court set forth in Local Rule 2090-1(A) and that
a true and correct copy of the foregoing was furnished by United States mail to all parties

1To the extent that the Debtor or her counsel will not be unavailable at the scheduled and time, the examination
will be rescheduled to a mutually convenient date and time.

                                                 Page 1 of 13
            Case 20-11043-RAM        Doc 25   Filed 02/21/20    Page 2 of 13



on the attached Service List and electronically filed with the Clerk of Court by using the
CM/ECF system which will send a notice of electronic filing to all parties and counsel
identified on the CM/ECF service list maintained by the Court in this case on February
21, 2020.

                                                Respectfully submitted,

                                                RONIEL RODRIGUEZ, IV, P.A.
                                                Counsel for Creditor
                                                12555 Biscayne Boulevard, #915,
                                                North Miami, FL 33181
                                                Phone: 305-773-4875
                                                Fax: 305-359-5196
                                                Email: Ron@RJRfirm.com
                                                 /s/ Roniel Rodriguez, IV
                                                 RONIEL RODRIGUEZ IV
                                                Fla. Bar No.: 544787




                                      Page 2 of 13
           Case 20-11043-RAM    Doc 25   Filed 02/21/20   Page 3 of 13




                      SCHEDULE “A” DEFINITIONS
1. “Bankruptcy Case” means this Chapter 13 bankruptcy case styled In re
George De Armas, Case No. 20-11043 BKC-RAM.

2. “Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C.
§§ 101 et seq., as amended.

3. “Bankruptcy Court” means the United States Bankruptcy Court for the
Southern District of Florida.
4. “Communications” means any transmittal of information by any means or
any response thereto by any means.
5. “Concerning” means, directly or indirectly, in whole or in part, containing,
constituting, contradicting, controverting, corroborating, demonstrating,
describing, discussing, disputing, embodying, evidencing, identifying,
memorializing, mentioning, pertaining to, proving, rebutting, recording,
refuting, referring to, reflecting, relating to, showing, substantiating,
summarizing, supporting, arising out of or in connection with, or in any way
legally, logically, or factually connected with.

6.    “Debtor” means Beatriz Baldan.

7.    “Document” means any writing, recording, electronically stored
information, photograph, or other tangible or intangible thing from which
information may be obtained or derived, including, without limitation: original
or exact copies of any tangible written, typed, printed, electronic,
photographed, or other form of recorded or graphic matter of every kind or
description, however produced or reproduced, whether mechanically or
electronically recorded, draft, final, original, reproduction, signed or
unsigned, regardless of whether approved, signed, sent, received, redrafted,
or executed, and whether handwritten, typed, printed, photostatted,
duplicated, carbon or otherwise copied or produced in any other manner
whatsoever. Without limiting the generality of the foregoing, “document” shall
include communications, correspondence, letters, telegrams, telexes,
mailgrams, e-mails, text messages, instant messaging records or logs,
calendars, diaries, memoranda (including interoffice memoranda, intraoffice
memoranda, memoranda for files, and memoranda of telephone, meeting,
or other conversations), notes or notations, minutes, booklets, books,
drawings, graphs, charts, telephone records, telephone messages,



                                  Page 3 of 13
           Case 20-11043-RAM    Doc 25   Filed 02/21/20   Page 4 of 13



voicemail messages, video cassettes, electronic tapes, microfilms, discs or
other recordings, computer programs, printouts, data cards, studies, analysis
and other data compilations from which information can be obtained. Copies
of documents which are not identical duplications of the original, or which
contain additions to or deletions from the originals, or copies of documents
which are identical duplications of the originals if the originals are not
available, shall be considered to be separate documents. The term also
refers to and includes all metadata associated with the subject document.

8.    “Person” means the singular or plural natural person, corporation,
partnership, association, organization, government (including all
instrumentalities, officers, agents, and subdivisions thereof), and all other
business, legal, or artificial entities.

9.    “Petition Date” means January 27, 2020.

10.   “Request” means a request contained in the SPECIFIC REQUESTS
      section, infra.

11.   “You” or “Your” means Debtor.

12. “Debtor Entities” means any entity which the Debtor acted as an officer,
director, manager, shareholder, owner, or otherwise claimed an ownership
interest in from January 1, 2014 through the date of production and includes,
but is not limited to: Saga Bay SW 78th Place, LLC., Barbarosa Consulting
Services, Inc., 3CI, LLC., GDA 2015, LLC.

                              INSTRUCTIONS

1. The documents covered by the Requests include all documents in your
possession, custody, or control, regardless of whether such documents or
materials are possessed directly by you or your professionals, advisors,
directors, officers, partners, associates, subsidiaries, affiliates, successors,
accountants,      investigators,   managers,      members,         shareholders,
representatives, employees, attorneys, agents, third party cloud providers,
and any other persons or entities acting on your behalf or under your control.
2. Each Request shall be deemed to be continuing in nature. If at any time
additional documents come into your possession, custody, or control or are
brought to your attention, prompt supplementation of your response to the
Requests is required.


                                  Page 4 of 13
           Case 20-11043-RAM    Doc 25   Filed 02/21/20   Page 5 of 13



3. Documents shall be produced in the manner in which they are maintained
in the usual course of the business. The documents shall be organized and
labeled to correspond with the categories in the Requests. Each Request for
a document shall be deemed to include a request for any and all file folders
within which the document was contained, transmittal sheets, cover letters,
exhibits, enclosures, or attachments to the document, in addition to the
document itself.
4. Documents shall be produced in such fashion as to identify the
department, branch, or office in which they were located and, where
applicable, the natural person in whose possession it was found and the
business address of each document’s custodian(s). Each page produced in
response to these Requests shall be stamped with a unique prefix, or
otherwise identified, such that the source of each page or document
produced is apparent. At a minimum, the entity producing the document shall
be apparent.
5. As to any document requested but withheld based on your assertion of
any privilege or immunity, please set forth: (i) the title of the document; (ii)
the type of document (e.g., letter, note, memorandum, etc.); (iii) the date of
the document; (iv) the subject matter of the document; (v) the identities of all
persons who authored the document, or assisted in its preparation, or in
whose name the document was prepared; (vi) the identities of all persons to
whom the document was addressed; (vii) the identities of all other persons
to whom the document was sent, or who received, have seen, have had
possession or custody of, or have had disclosed to them the contents of, the
document or any copies thereof; and (viii) sufficient information regarding the
grounds for withholding the document to explain the claim of privilege or
immunity.
6. If any document requested herein has been destroyed or lost, provide in
lieu of the true and correct copy thereof a description of the document so lost
or destroyed, together with the following information: (i) the date of the
document; (ii) a brief description of the document; (iii) the author of the
document; (iv) the date upon which the document was destroyed or lost; and
(v) a brief statement regarding the manner in which the document was lost
or destroyed.

7.    Documents attached to each other shall not be separated.

8.    Any word written herein in the singular shall be construed as plural or



                                  Page 5 of 13
           Case 20-11043-RAM    Doc 25   Filed 02/21/20   Page 6 of 13



vice versa as necessary in order to bring within the scope of the Request
all documents that might otherwise be construed to be outside its scope.
9. The terms “and” as well as “or” shall be construed disjunctively or
conjunctively as necessary to bring within the scope of the Request all
documents that might otherwise be construed to be outside its scope.

10.   The terms “all” and “each” shall be construed as “all and each.”

11. If any copy of any document for which production is sought, whether a
draft or a final version, is not identical to any other copy thereof, by reason
of alterations, notes, comments, initials, underscoring, indication of routing
or other material contained thereon or attached thereto, such non-identical
copy shall be produced separately.
12. If you consider any term in any Request to be vague or capable of more
than one meaning, identify the meaning you are ascribing to such term, then
respond to the Request as construed with such word given such meaning.

13. Each Request shall be construed independently. No Request should be
construed by reference to any other Request for the purpose of limiting the
scope of response to such Request unless stated otherwise.

                         RELEVANT TIME PERIOD
Unless otherwise stated, the “Relevant Time Period” for the Requests is
January 2016 through the Petition Date.

              ELECTRONICALLY STORED INFORMATION
The Requests call for the production of electronically stored information
(“ESI”) and ESI shall be produced in native form. In searching for electronic
documents responsive to these Requests, you shall search for all such
electronic documents regardless of the form in which the document exists or
the location in which it is stored. Among other places, you shall search for
electronic documents stored on all servers, networks, hard drives, desktop
computers, notebook computers, personal digital devices, all back-up
storage tapes, and with any third party cloud providers.




                                  Page 6 of 13
           Case 20-11043-RAM     Doc 25   Filed 02/21/20   Page 7 of 13



                           SPECIFIC REQUESTS

Please produce the following documents for the Relevant Time Period:

A. BANK RECORDS

1. Any and all documents and records of checking, savings, or any other type
of account, foreign or domestic, maintained by You with any type of financial
institution from January 2016 to present, including but not limited to monthly
account statements, checks, check registers, check stubs, canceled checks,
and deposit slips.

2. Any and all documents that evidence, refer or relate to any transfers made
to or from any financial account held for the benefit of You, by any third party,
from January 2016 to present.
3. Any and all signature cards that name You as an authorized signatory on
any financial account, for any entity or other third party, from January 2016
to present.
4. Any and all documents submitted to any bank, financial institution, or any
other person or entity, by You, for any loan or advance, in any capacity
(borrower, guarantor, or surety) from January 2016 to present.
5. Any and all documents that evidence, refer or relate to any interest in, or
claimed title to, any certificates of deposit, letters of credit, money orders,
cashier’s checks, traveler’s checks, bank deposits, or escrow funds owned
or held by You from January 2016 to present.

6. Any and all documents that evidence, refer or relate to any account into
which any of Your earnings or other income has been deposited from
January 2016 to present, whether You continue to have an interest in it or
not.
7. Any and all documents that evidence, refer or relate to You having
authority to access any safe-deposit box or other bank-secured area, from
January 2016 to present.
8. Any and all documents that evidence, refer or relate to any application
signed by You or on Your behalf or on Your wife’s behalf and/or Your
children’s behalf, to open a foreign or offshore financial account in Your
name or in the name of an entity.




                                   Page 7 of 13
           Case 20-11043-RAM    Doc 25   Filed 02/21/20   Page 8 of 13



B. REAL PROPERTY

9. Any and all documents that evidence, refer or relate to any real property
owned by You from January 2010 to present.

10. Any and all documents that evidence, refer or relate to encumbrances on
any real property owned by You from January 2010 to present.
11. Any and all documents that evidence, refer or relate to ownership of real
property in which You currently enjoy a direct or indirect beneficial interest.
12. Any and all documents that evidence, refer or relate to the sale or transfer
of any real property in which You had a legal or equitable ownership interest
from January 2010 to present.
13. Any and all lease agreements for real property in which You are the
lessor or lessee.
14. Any and all documents that evidence, refer or relate to Your name being
on any real property tax records, as payor or trustee, from January 2010 to
present.
15. Any and all deeds that title any real property to You as trustee for any
other person or entity.
16. Any and all deeds of trust or mortgages held in favor of You at present
or owned from January 2010 to present.
17. Any and all documents that evidence, refer or relate to any time-share
property that You enjoy the use of.

18. Any and all documents that evidence, refer or relate to appraisals or other
forms of valuation for any property that You have an interest in or held any
interest from January 2010 to present.

19. Any and all promissory notes or mortgages that You signed from January
2010 to present.

20. Copies of all deeds and mortgages to which You hold property as tenant
by the entireties, tenant in common, or joint tenant from January 2010 to
present.

21. Any and all documents not otherwise herein requested, including but
not limited to, leases, rental records, receipts and disbursements for the



                                  Page 8 of 13
           Case 20-11043-RAM    Doc 25   Filed 02/21/20   Page 9 of 13



following real property located at:

      A.    200 East 27th Street, new York, NY;

      B.    2451 Brickell Avenue, Miami, Florida;

      C.    20279 Old Cutler Road, Cutler Bay, Florida;

      D.    407 Alcazar Avenue, Coral Gables, Florida



C. PERSONAL PROPERTY
22. Copies of all certificates of title or other evidence of ownership of any
boat, watercraft, motorcycle, four-wheeler, recreational vehicle, go-kart,
aircraft, agricultural equipment, or construction equipment owned by or in
possession of You, whether owned by You or an entity that You are affiliated
with, or held in trust by You, from January 2016 to present.
23. Any and all note receivables, pledges, or security interests in favor of
You from January 2016 to present.
24. Copies of all homeowner’s insurance policies and any other insurance
policies or riders that have insured any property that You own or have the
benefit of use of, from January 2010 to present.
25. Any and all documents that evidence, refer or relate to household
furnishings and fixtures that have been purchased by You from January 2016
to present that had a purchase price of $999 or more.
26. Copies of all dock slips or other documentation evidencing the right to
dock any watercraft in which You have a legal or beneficial interest from
January 2016 to present.
27. Any and all documents that evidence, refer or relate to any animals in
which You have any ownership interest from January 2016 to present.
28. Any and all documents that evidence, refer or relate to collectibles (e.g.,
stamps, coins, sports cards, etc.) that You now own or have owned from
January 2016 to present.
29. Any and all documents that evidence, refer or relate to any guns, jewelry,
antiques, art, paintings, or other similar assets owned by You or in Your



                                  Page 9 of 13
           Case 20-11043-RAM     Doc 25    Filed 02/21/20   Page 10 of 13



possession from January 2016 to present.

30. Any and all documents that evidence, refer or relate to any interest You
have in any patents, trademarks, copyrights, franchises, royalties of any
kind, oil and gas rights, timber rights, or mineral rights from January 2016 to
present.
31. Any and all documents that evidence, refer or relate to any cash which
You held on Your own behalf or on behalf of any third-party, including without
limitation any family members, from January 2016 to present.

32. Any and all documents reflecting any losses resulting from gambling,
gaming or other betting or wagering in any respect from January 2016 to
present.

D. BUSINESS INTERESTS/EMPLOYMENT
33. Any and all documents that evidence, refer or relate to any agreement
relating to compensation.
34. Any and all documents that contain the terms of any arrangement
between You and any person or entity under which You agreed to provided
services for compensation from January 2016 to present.
35. Any and all documents that identify any person or entity for whom You
have acted as independent contractor from January 2016 to present.
36. Any and all documents that evidence, refer or relate to Your ownership
interest in any business entity, including without limitation, a corporation, a
limited liability company, a partnership, a limited partnership, a limited liability
partnership, a limited liability limited partnership, a professional association
and a professional corporation.

37. Four years of tax returns and financial statements for all entities in which
You own a business interest.

38. Any and all documents that evidence, refer or relate to Your resignation,
termination or cessation from Your position as a stockholder, partner, officer,
director, manager, member, owner, or registered agent of any business from
January 2016 to present.
39. Any and all corporate charters, minutes of stockholders’ meetings,
resolutions, or recorded evidence of any kind relating to the affairs of any



                                   Page 10 of 13
          Case 20-11043-RAM    Doc 25   Filed 02/21/20   Page 11 of 13



corporation owned by You, or any subsidiary or other entity in which that
corporation has held an ownership interest from January 2016 to present.
40. All local, state, and federal tax returns filed by You from January 2016 to
present, including all attachments, schedules, W-2’s, K-1’s, and 1099 and
1098 forms.

41.   All W-4 tax withholding forms from January 2016 to present.

42. Any and all documents that evidence, refer or relate to any records of
salaries, commissions, bonuses, income from employment, wages, pay
stubs, dividends, royalties, allowances, expenses, or other sums of money
paid to You from January 2016 to present.

43. Any and all employment contracts that You have had from January 2016
to present.

E. INVESTMENTS
44. Any and all documents that evidence, refer or relate to stocks, bonds,
mutual funds, debentures, certificates of deposit, or other investment vehicle
owned by You or held for Your benefit.
45. Any and all documents that evidence, refer or relate to any retirement
accounts or annuities, whether individual or employer sponsored, owned by
You or held for Your benefit.
46. Any and all rent rolls for the properties in which You have had an
ownership interest from January 2016 to present.
47. Copies of all 1099-DIV or 1099-INT forms issued to You from January
2016 to present.
48. Any and all documents that evidence, refer or relate to any stock options
or profit- sharing plans held by You or for Your benefit.

49. Any and all documents that evidence, refer or relate to a cash value in
any life insurance policy of You and copies of all policies, whether term,
whole life, or universal.
50. Any and all documents that evidence, refer or relate to any 401K Plan in
which You have an ownership interest.




                                 Page 11 of 13
          Case 20-11043-RAM     Doc 25   Filed 02/21/20   Page 12 of 13



F. GENERAL

51. Any and all documents that evidence, refer or relate to any trust or
amendments to trust in which You are a settlor, trustee, or beneficiary.

52. Any and all documents that evidence, refer or relate to any trust or
amendments to trust that You have directly or indirectly contributed from
January 2016 to present.

53. Copies of all prenuptial and postnuptial agreements, include the list of
assets and liabilities to be held separately.

54. Copies of all separate property agreements, include the list of assets and
liabilities to be held separately.
55. Copies of all wills, including all amendments, in which You are or were
named as a beneficiary.
56. Copies of any and all credit card statements for all cards on which You
are an authorized user from January 2016 to present.
57. Any and all document that evidence, refer or relate to any storage facility
or mini- warehouse, self storage space or similar real property designed and
used for the purpose of renting or leasing individual storage spaces for the
purpose of storing and removing personal property to which You have
access.
58. Copies of any and all financial statements that You have prepared for
any lender, creditor, or third party from January 2016 to present.

59. Copies of any and all professional licenses held by You.

60.   Copies of all of Your driver’s licenses.

61. Copies of all judgments of dissolution of marriage and any affidavits
submitted in those proceedings.
62. Copies of all transcripts of any depositions in at which You testified from
January 2016 to present.
63. Any and all documents that evidence, refer or relate to money owed to
You by any individual or entity for which the obligation remains unpaid.

64. Any and all receipts or other documents You received from any third party


                                 Page 12 of 13
          Case 20-11043-RAM    Doc 25   Filed 02/21/20   Page 13 of 13



for donations of any money or property from January 2016 to present.

65. Your will or any other estate planning documents.
66. Copies of any documents related to any arrest or conviction for criminal
activity.

67. Copies of any leases where you are identified as a landlord, tenant,
guarantor, or occupant from 2016 through the date of production.

68. Any and all documents related to compensation or payments received
by You from the Debtor Entitties for the past five (5) years.

69. Any and all documents which evidence travel outside the State of Florida
from 2016 through the date of production.

70. Copies of all of Your passports that have been valid for the past five (5)
years.

71. Copies of any and documents which evidence any payments made to
an attorney for the past five (5) years.

72. Copies of any and all documents evidencing any agreements with any of
the Debtor Entitities.

73. Copies of any and all documents not otherwise herein produced related
to the Debtor Entitites.

74. Copy of Your marriage license.




                                 Page 13 of 13
